EXHIBIT 10.04 (Translated)

 

Power of Attorney

 

I am Zhang Xiaoyang, a shareholder of Century Wanhong (Shenzhen) Holdings Ltd.
(Social Credit Code: 91440300MA5EW6UP59, hereinafter referred to as the
“Company”) with a shareholding ratio of 5%.

 

Now I hereby authorize Shenzhen Qianhai Jinwanhong Holdings Ltd. to act as my
exclusive proxy to exercise the voting rights, inquiry rights and other rights
of shareholders independently at the shareholders’ meeting of the Company. The
specific scope of authorization is as follows:

 

(1) to express opinions and vote on the discussing items at the shareholders’
meeting of the Company based on its rich management experience;

 

(2) to make suggestions or inquiries to the directors and officers of the
Company concerning the Company’s operating conditions;

 

(3) other rights of shareholders as stipulated by law.

 

The proxy, Shenzhen Qianhai Jinwanhong Holdings Ltd. has the right to appoint a
third person to undertake the above mentioned matters.

 

This power of attorney shall take effect from the date of signature, and expire
when it is terminated by me in writing. During the term hereof, all acts of the
proxy within the scope of authorization shall be deemed as these of me.

 

 

 

Authorizer: ____________

 

Zhang Xiaoyang (Signature)

 

 

 

Date: March 13th, 2019

 